Citation Nr: 0513174	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to an increased disability rating for scars, 
residuals of shell fragment wound, left buttock, with 
retained foreign body, currently evaluated as 20 percent 
disabling based on muscle damage and 10 percent disabling 
based on tender scars.

2.  Entitlement to an increased disability rating for scars, 
residuals of shell fragment wound, left upper arm, currently 
evaluated as 10 percent disabling and shrapnel injury to left 
triceps, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for scars, 
lumbar and thoracic region, currently evaluated as 
noncompensable, zero percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION


The veteran had active service from September 1951 to August 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that the issue of whether new and material 
evidence has been presented to reopen the claim for 
entitlement to service connection for hearing loss was 
previously before the Board.  However, by means of a November 
2004 rating decision the veteran was granted service 
connection for bilateral hearing loss with a disability 
rating of 40 percent.  No notice of disagreement has been 
filed with respect to the November 2004 rating decision, 
accordingly this matter is no longer before the Board.    


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the increased rating claim addressed by this 
decision has been obtained by the RO.

2.  The service-connected scars, residuals of a shell 
fragment wound, left buttock, with retained foreign body, 
muscle damage and tender scars is manifested by several scar 
measuring, one inch, 1-3/4 inches, one inch and 3/4 of an inch.  
The scars are non-tender; there is no adherence, signs of 
ulceration or breakdown of the skin; elevation or depression; 
underlying tissue loss or erythema, inflammation, edema or 
keloid formation.  There is no induration or inflexibility, 
or limitation of motion secondary to the scar.  There is mild 
dysthesia and paresthesias on palpation over the scar tissue.

3.  The service-connected scars, residuals of shell fragment 
wound, left upper arm, and shrapnel injury to left triceps is 
manifested by approximately two inches of scar tissue.  Scars 
were nontender; there was no adherence, signs of ulceration 
or breakdown of the skin; elevation or depression; underlying 
tissue loss; or erythema, inflammation, edema or keloid 
formation.  There was no induration or inflexibility and 
there was no limitation of motion secondary to the scar.  
There was mild discomfort and paresthesia on palpation.  
There was mild tissue indentation.  There was evidence of 
muscle fatigue on repeated use. 

4.  The veteran's scars, lumbar and thoracic region, have not 
produced any limitation of function of the part affected, and 
there is no objective evidence to establish that any such 
scars are tender or painful on examination; involve 
ulceration, poor nourishment, or instability; or cover an 
area warranting a compensable rating.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
scars, residuals of shell fragment wound, left buttock, with 
retained foreign body, and in excess of 10 percent for tender 
scars have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.56, 
Diagnostic Code 5317 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for scars, residuals of shell fragment wound, left upper arm 
and in excess of 10 percent for shrapnel injury to left 
triceps, have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.118, Diagnostic 
Codes 7805 (prior to August 30, 2002), Diagnostic Codes 7805, 
5399, 5306 (2004).

3.  The criteria for a compensable evaluation for scars, 
lumbar and thoracic region, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 
7801-7805 (before and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed March 1998 rating decision, a June 1999 
statement of the case (SOC), and supplemental statements of 
the case (SSOC) dated in March 2003 and in November 2004, 
notice thereof in December 2004, that discussed the pertinent 
evidence, and the laws and regulations related to the claims 
on appeal.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claims.  

In addition, in a June 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in June 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in September 1997.  
Thereafter, the RO issued a rating decision in March 1998.  
In June 2004, the RO provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim on appeal, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit pertinent evidence pertaining to his 
claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in June 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in November 2004, notice thereof 
in December 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for rating disability from scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  Therefore, prior to August 30, 
2002, the Board may apply only the previous version of the 
rating criteria.  As of August 30, 2002, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation. Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation. 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation. Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation. Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage. Note (2): In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.)  Under diagnostic code 7805, scars, other; 
are rated on limitation of function of affected part.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. 4.10, 4.40, 4.45 (2002); see 
VAOPGCPREC 36-97.

The U.S. Court of Appeals for Veterans Claims (Court), in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. 4.40, 4.45, and 4.59.  
Consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. 4.40.  The 
factors affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. 4.45.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(c).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe. A moderate disability 
of the muscles involves a through-and- through or deep 
penetrating wound of a relatively short track by a single 
bullet or small shell or a shrapnel fragment, and the absence 
of explosive effect of high-velocity missile and of residuals 
of debridement or of prolonged infection.  There must be 
evidence of inservice treatment of the wound.  There must be 
a record in the file of consistent complaint of one or more 
of the cardinal symptoms of muscle disability, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  The 
objective findings include entrance and, if present, exit 
scars which are linear or relatively small, and so situated 
as to indicate a relatively short track of the missile 
through the muscle tissue; signs of some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56.  

Service connection is in effect for residuals of service 
connected Muscle Group XVII injury, residuals of a shell 
fragment wound, left buttock, with an evaluation of 20 
percent assigned, under Diagnostic Code (DC) 5317 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  This 
Diagnostic Code provides that Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group, including the 
gluteus maximus, the gluteus medius, and the gluteus minimus.  
38 C.F.R. § 4.73, Diagnostic Code 5317.

Pursuant to the rating criteria of DC 5317, a 20 percent 
rating is warranted if impairment of this muscle group is 
moderate.  If it is moderately severe, a 40 percent rating is 
warranted. Finally, if the impairment is severe, a 50 percent 
rating is warranted.

Service connection is also in effect for residuals of 
shrapnel injury to left triceps, with an evaluation of 10 
percent.  Muscle injury to Muscle Group VI refers to injury 
involving extension of elbow (long head of triceps is 
stabilizer of shoulder joint) and includes extensor muscles 
of the elbow: (1) Triceps; (2) anconeus.  A 10 percent is 
applicable for moderate muscle injury to the nondominant 
limb. A 20 percent rating is contemplated for moderately 
severe impairment of the non- dominant arm, and a 30 percent 
evaluation is assigned for severe impairment of the 
nondominant arm.  38 C.F.R. § 4.73, DC 5306.

Analysis

1. Entitlement to an increased disability rating for scars, 
residuals of shell fragment wound, left buttock, with 
retained foreign body, currently evaluated as 20 percent 
disabling based on muscle damage and 10 percent disabling 
based on tender scars.

The veteran's claims for increased disability ratings were 
received in September 1997.  Service medical records indicate 
that the veteran incurred wounds, missile, shell fragments, 
penetrating left arm, back and buttocks.  There was no major 
artery or nerve involvement.  The October 1952 transfer 
summary reveals that there was a 6 x 4 centimeter wound, a 5 
x 3 centimeter wound, and multiple small wounds on the left 
buttock.  There was no penetration of muscle.  The December 
1952 report related that foreign bodies were removed from 
left arm and buttocks, during debridement at 8063 MASH.  

The veteran was scheduled for a November 1997 VA muscles 
examination.  Objective findings included scars over the left 
upper buttock, one measuring 1.5 inches and the other 
measuring two inches.  The veteran noted tenderness to 
palpation in the area and there was a mild soft tissue 
indentation.  The examiner related that the November 1997 x-
ray of the pelvis showed a fine linear metallic density and 
two smaller fragments overlying the soft tissues of the 
gluteal region and the left iliac bone, possibly representing 
shrapnel.  There was an amorphous calcification noted 
overlying the proximal ilium possibly representing an old 
fracture with sclerosis.  The diagnosis was status post 
shrapnel injuries to the pelvic area.

The veteran was scheduled for an additional VA muscles 
examination in March 2003.  The veteran's main subjective 
complaint was pain in the left buttock.  There were several 
well-healed scars in the left buttock.  There was an 
approximately 3.5 centimeter x 1-centimeter scar on the 
superior aspect of the gluteal.  No adhesions or apparent 
joint or nerve involvement were noted.  Motor strength was 
5/5.  The veteran had full range of motion in the left hip.  
There was also a transverse, well-healed scar measuring 
approximately 5 centimeter x 1 centimeter in the mid, 
buttock.  This scar was markedly tender to palpation, 
localized to that area.  The veteran rated that pain as a 
7/10.  There was no radiation down to the lower extremity and 
no adhesion was noted.  There was a slight depression of the 
soft tissue, measuring less that 0.5 centimeters.  There was 
also an approximate scar measuring 2.5 centimeters x 1.0 
centimeter , vertical and medial to that a 2.0 centimeter 
scar x 1.0 centimeter scar that was non-tender and well-
healed.  Motor strength of the left gluteal area was 5/5, as 
was the contralateral right buttock. The veteran had full 
range of motion of the hip. The examiner's diagnosis was 
hypersensitivity, well-healed scars, left buttock with 
subjective complaints of pain without motor deficit.

Following the aforementioned examination, a March 2003 rating 
decision granted service connection for tender scars, left 
buttocks, with an evaluation of 10 percent disabling.  

The veteran's disabilities were re-examined in July 2004.  A 
scars examination, revealed objective findings of a 4-
centimeter scar on his left buttock.  All scars were 
nontender; there was no adherence, signs of ulceration or 
breakdown of the skin; elevation or depression; underlying 
tissue loss; or erythema, inflammation, edema or keloid 
formation.  There was no area of induration or inflexibility 
and there was no limitation of motion secondary to the scar.    
There were no signs of disfigurement.  Texture of the skin 
was normal.  Color of the scar was slightly hyperpigmented to 
the skin. A muscle injury examination, revealed objective 
findings of scar tissue in the left buttock area; the most 
superior scar being approximately 1 inch and the second scar 
was 1-3/4 inches.  The third scar was also 1 inch and the 
fourth scar measured approximately 3/4 inch.  There was mild 
dysthesia and paresthesias on palpation over this scar 
tissue.  Active range of motion of the left hip was flexion 
to 115 degrees, extension to 0 degrees, abduction to 30 
degrees, and external rotation to 45 degrees.  Muscle 
strength of both hips was 4+/5; however, there was good 
muscle contraction of both gluteus maximus, gluteus medius, 
and also hip flexors.  There was no gross adhesion, tendon 
damage, bone, joint, or major nerve damage in the left upper 
extremity and the left lower extremity.  Functionally, the 
veteran was able to use the left upper extremity and the left 
lower extremity; however, there was evidence of muscle 
fatigue after repetitive use.  

With regard to the old rating criteria, the area underlying 
the veteran's scars has been found to be painful and tender 
to the touch.  As such, a 10 percent disability evaluation is 
warranted under Diagnostic Code 7804.  This is the highest 
schedular disability evaluation under this Code.  As noted 
above, a 10 percent disability evaluation under Diagnostic 
code 7803 requires poorly nourished scars with repeated 
ulceration.  There has been no demonstration of either poor 
nourishment or repeated ulceration with regard to the scar.  
As to limitation of motion, there has been no limitation of 
motion associated with the scar.  Moreover, the veteran has 
been assigned a separate disability evaluation for the muscle 
injuries caused by the shrapnel wounds, which led to the 
scars.

As to the new rating criteria, the Board notes that an 
increased evaluation under DC 7801 or 7802 is not warranted 
as the veteran's scar area does not exceed 39 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803 as the veteran's scars has not been shown to be 
unstable.  As to DC 7804, the Board notes that the veteran 
has reported that his scars are painful, which warrants a 10 
percent disability evaluation.  Finally, as to DC 7805, the 
Board notes that the veteran has been assigned a separate 
disability evaluation for the resulting residuals of the 
shrapnel wound.

A review of the evidence detailed above reveals that the 
veteran was treated in service for shell fragment wound of 
the right buttock, with no evidence of explosive effect, 
residuals of debridement, or prolonged infection.  These 
findings most closely correspond, at best, to the moderate 
level of disability contemplated by a 20 percent rating under 
DC 5317, because the service-connected disability does not 
produce any palpation of loss of deep fascia, or loss of 
muscle substance or loss of normal firm resistance of muscles 
or extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups.  The 20 
percent rating contemplates some complaints of pain on use. 

In any case, an increased evaluation to 40 percent or higher 
is not warranted for the veteran's service-connected 
disability, as this evidence does not suggest that these 
residuals are moderately severe or worse in nature.  The 
medical examinations conducted in November 1997, March 2003 
and July 2004 did not indicate that there was loss of deep 
fascia or muscle substance on deep palpation, and there was 
also no indication of loss of normal firm resistance of 
muscles when compared to the sound side.  Moreover, there is 
no evidence of any bony involvement.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for scars, residuals of shell fragment 
wound, left buttock, with retained foreign body, currently 
evaluated as 20 percent disabling based on muscle damage and 
10 percent disabling based on tender scars.
In reaching this decision the Board has considered the 
doctrine of reasonable doubt. However, as the evidence 
preponderates against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

2. Entitlement to an increased disability rating for scars, 
residuals of shell fragment wound, left upper arm, currently 
evaluated as 10 percent disabling and shrapnel injury to left 
triceps, currently evaluated as 10 percent disabling.

The veteran's claims for increased disability ratings were 
received in September 1997.  Service medical records indicate 
that the veteran incurred wounds, missile, shell fragments, 
penetrating left arm, back and buttocks.  There was no major 
artery or nerve involvement.  The October 1952 transfer 
summary reveals that there was 5 x 3 centimeter wound in the 
posterior aspect of the left arm, with minimum amounts of 
muscle damage.  The December 1952 report relates that foreign 
bodies were removed from left arm and buttocks, during 
debridement at 8063 MASH.  

The veteran was scheduled for a November 1997 VA muscles 
examination.    Objective findings included a two-inch scar 
on the extensor aspect of the left arm, which was tender to 
palpation.  The veteran also noted tenderness to palpation 
over the lateral deltoid area.  Left shoulder abduction was 
normal with flexion to 150 degrees, extension to 45 degrees 
and full internal rotation.  There was full anti-gravity 
motion in all muscle groups but attempt at manual muscle 
testing of the left upper extremity resulted in give-away 
weakness throughout.  The examiner related that a November 
1997 x-ray revealed three triangular metallic densities, 
likely residual from shrapnel.  There was also what appeared 
to be a calcified lymph node in the axilla and degenerative 
change in the left acromioclavicular joint.  The diagnosis 
was status post shrapnel injuries to the pelvic area and left 
arm with sustained fragments and status post left shoulder 
fracture.

The veteran was scheduled for an additional VA muscles 
examination in March 2003.  The left triceps/soft tissue was 
approximately 5 centimeters, well healed, with minimal 
tenderness on light palpation.  There was no erythema or 
induration.  The wound was slightly irregular proximally, 
with approximately 1.5 centimeter widening of a well-healed 
scar.  Motor strength of the left triceps and the entire left 
upper arm was 5/5.  There were no subjective complaints of 
pain in the left upper extremity, even on repetitive range of 
motion.  The veteran gave a history of a non-service related 
on the job injury to the left shoulder in 1990 or 1991, 
wherein he fractured his left shoulder.  Objective findings 
included a slight crepitus on range of motion.  No gross 
deformities or tenderness were noted.  Abduction was to 170 
degrees, actively and passively; forward flexion was actively 
to 160 degrees, and passively to 170 degrees; and adduction 
was approximately to 45 degrees, actively and passively.  
Impingement sign, spring test and lift-off were negative. 
Internal rotation was to 75 degrees and external rotation to 
80 degrees.  Motor strength of the upper extremities was 5/5.   
The veteran did not complain of pain.  The examiner's 
diagnosis was well-healed scar, left triceps area, left upper 
arm with medial sensitivity without any motor deficit, 
history well-healed fracture, left shoulder; and retained 
shrapnel fragments, soft tissue left upper extremity with 
degenerative changes of the left acromioclavicular joint.

The veteran's disabilities were revisited in July 2004.  A 
scars examination, revealed objective findings of a 4-
centimeter linear scar on his triceps region of his left arm.  
All scars were nontender; there was no adherence, signs of 
ulceration or breakdown of the skin; elevation or depression; 
underlying tissue loss; or erythema, inflammation, edema or 
keloid formation.  There was no area of induration or 
inflexibility ands there was no limitation of motion 
secondary to the scar.    There were no signs of 
disfigurement.  Texture of the skin was normal.  Color of the 
scar was slightly hyperpigmented to the skin.  A muscles 
examination, revealed scar tissue , which measured 
approximately 2 inches.  There was mild discomfort and 
paresthesia by palpation.  There was mild soft tissue 
indentation.  Left shoulder range of motion was flexion to 70 
degrees, abduction to 165 degrees, with no pain throughout.  
Internal rotation and external rotation was to 80 degrees, 
with mild discomfort at end of range of motion.  Active range 
of motion of the left elbow was within normal limits.  Muscle 
strength for the biceps and triceps was 4+/5,  Deep tendon 
reflexes were 2+ for bicep jerks and triceps jerks.  There 
was no gross adhesion, tendon damage, bone, joint, or major 
nerve damage in the left upper extremity and the left lower 
extremity.  Functionally, the veteran was able to use the 
left upper extremity and the left lower extremity; however, 
there was evidence of muscle fatigue after repetitive use.  

Following the aforementioned evaluations, a November 2004 
rating decision granted service connection for shrapnel 
injury to the left triceps, with an evaluation of 10 percent 
disabling.  

With regard to the old rating criteria, the area underlying 
the veteran's scar has been found to be painful and tender to 
the touch.  As such, a 10 percent disability evaluation is 
warranted under Diagnostic Code 7804.  This is the highest 
schedular disability evaluation under this Code.  As noted 
above, a 10 percent disability evaluation under Diagnostic 
code 7803 requires poorly nourished scar with repeated 
ulceration.  There has been no demonstration of either poor 
nourishment or repeated ulceration with regard to the scar.  
As to limitation of motion, there has been no limitation of 
motion associated with the scar.  Moreover, the veteran has 
been assigned a separate disability evaluation for the muscle 
injuries caused by the shrapnel wounds, which led to the 
scars.

As to the new rating criteria, the Board notes that an 
increased evaluation under DC 7801 or 7802 is not warranted 
as the veteran's scar area does not exceed 39 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803 as the veteran's scars has not been shown to be 
unstable.  As to DC 7804, the Board notes that the veteran 
has reported that his scars are painful, which warrants a 10 
percent disability evaluation.  Finally, as to DC 7805, the 
Board notes that the veteran has been assigned a separate 
disability evaluation for the resulting residuals of the 
shrapnel wound.

The Board has also considered whether the veteran may be 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 5306, which applies to Muscle Group VI of the 
shoulder girdle and arm.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5306.   Service medical records revealed minimum amounts 
of muscle damage.  Additionally, the November 1997, March 
2003 and July 2004 examinations revealed ranges of motion 
within normal limits.

In order to warrant an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the left upper arm 
under Diagnostic Code 5306, the evidence must establish that 
the veteran has moderately severe muscle damage.  As noted 
above, moderately severe muscle disability must show a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  See 38 C.F.R. 4.56.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  This 
symptomatology as it relates to the veteran's left triceps 
disability is not shown in the medical records.  Moreover, 
there are no service records or other evidence, which show 
that the veteran was hospitalized for a prolonged period for 
treatment of a wound to his left arm.

Upon review of the aforementioned evidence, an increased 
disability rating for scars, residuals of shell fragment 
wound, left upper arm, currently evaluated as 10 percent 
disabling and shrapnel injury to left triceps, currently 
evaluated as 10 percent disabling, is denied.

3. Entitlement to an increased disability rating for scars, 
lumbar and thoracic region, currently evaluated as 
noncompensable, zero percent disabling 

The veteran's claims for increased disability ratings were 
received in September 1997.  Service medical records indicate 
that the veteran incurred wound, missile, shell fragment, 
penetrating left arm, back and buttocks.  There was no major 
artery or nerve involvement.  The December 1952 report 
relates that foreign bodies were removed from left arm and 
buttocks, during debridement at 8063 MASH.  Foreign bodies 
were retained in the posterior chest wall between the sixth 
and seventh posterior ribs area.  

Accordingly, he was scheduled for a November 1997 VA muscles 
examination.  Objective findings included tenderness to 
palpation over the left lumbar paraspinal area.  Forward 
trunk flexion was to 70 degrees, extension to 10 degrees, 
lateral flexion to 15 degrees to the left and 10 degrees to 
the right and lateral rotation to 40 degrees to both sides.  
The veteran complained of pain in his back when straight leg 
raising was performed on the left in the seated and supine 
position as well as with the knee fully flexed.  There was 
full flexion at both hips, full flexion and extension at both 
knees and full plantar flexion and dorsiflexion at both 
ankles.  There was no evidence of thigh or calf muscle 
atrophy.  Deep tendon reflexes were 2+ bilaterally in the 
knee jerks and ankle jerks.  Attempts at manual muscle 
testing in the left lower extremity resulted in give-away 
weakness in all muscle groups. The examiner related that the 
x-ray of the lumbosacral spine from November 1992 was 
reported to show disk disease at L4-5 with hypertrophic 
lipping deformity of the anterior intervertebral disk space 
at L3-4 and x-ray of the thoracic spine was reported to show 
osteoarthritic degenerative changes.  The diagnosis was 
status post shrapnel injuries to the pelvic area.

The veteran was scheduled for an additional VA muscles 
examination in March 2003.  The veteran reported intermittent 
episodes of low back pain, which began in 1993/1994.  He also 
related a motor vehicle accident approximately four years 
ago.  The veteran was able to sit, stand, dress and undress 
without complaints of discomfort.  He stated that his pain 
limits his ability to drive.  Pelvis was level and no gross 
muscular atrophy or spasm was appreciated.  Forward flexion 
was to 75 degrees; and extension to 15 degrees, with 
complaints of pain.  He was able to extend to 20 degrees with 
little increase in pain.  Lateral bending was to 20 degrees 
and rotation to 35 degrees, bilaterally.  Sensation was 
intact to both lower extremities, including feet.  The 
examiner's diagnosis was chronic low back pain syndrome with 
degenerative changes, lumbar 3/4 and lumbar 4/5.

The veteran's disability was reevaluated in July 2004.  In a 
scars examination, objective findings included a 1.5 x 2 
centimeter linear scar on his thoracic region.  On the lumbar 
region there were two 2-centimeter linear scars.  All scars 
were nontender; there was no adherence, signs of ulceration 
or breakdown of the skin; elevation or depression; underlying 
tissue loss; or erythema, inflammation, edema or keloid 
formation.  There was no area of induration or inflexibility 
ands there was no limitation of motion secondary to the scar.  
There were no signs of disfigurement.  Texture of the skin 
was normal.  Color of the scar was slightly hyperpigmented to 
the skin.  

The veteran's residual scars are rated under 38 C.F.R. § 
4.118, Diagnostic Code 7805.  The rating criteria under 
Diagnostic Code 7805 did not change as a result of the above-
cited August 2002 revisions, and thus for time periods both 
prior to and subsequent to August 2002, scars are rated under 
this diagnostic code based on limitation of function of the 
part affected.

The Board also finds that a compensable rating for the scars 
under consideration is not assignable, at any point since the 
effective date of the grant of service connection, under any 
other potentially applicable diagnostic code.  Under the 
version of Diagnostic Code 7803 in effect prior to August 
2002, scars that were superficial, poorly nourished, with 
repeated ulceration warranted a maximum 10 percent rating. 38 
C.F.R. 4.118 (pre August 30, 2002). While the medical 
evidence prior to August 2002 indicates that the veteran's 
scars may have been superficial, the evidence contains no 
findings of any poor nourishment or ulceration of the 
veteran's scars.  Under the revised version of Diagnostic 
Code 7803, scars that are superficial, and unstable warrant a 
maximum 10 percent rating; however, none of the examinations 
have stated that the veteran's scar is unstable.  Diagnostic 
Code 7804 is also potentially applicable in this case.  
According to the version of this code in effect prior to 
August 2002, scars that were superficial, tender and painful 
on objective demonstration warranted a maximum 10 percent 
rating.  A 10 percent rating was available for assignment, 
when the requirements were met, even though the location 
might be on the tip of the finger or toe, and the rating 
might exceed the amputation value for the limited 
involvement.  38 C.F.R. 4.118 (pre August 30, 2002).  The 
November 1997 examiners did document tenderness on palpation 
over the left lumbar paraspinal area; however, this was not 
related to the veteran's scars.  Moreover, under the revised 
version of Diagnostic Code 7804, scars that are superficial, 
and painful on examination, warrant a maximum 10 percent 
evaluation.  The Board notes that the both the March 2003 and 
July 2004 examiners did not document any tenderness.

Additionally, under the revised version of Diagnostic Code 
7801, scars other than on the head, face, or neck, that are 
deep or that cause limited motion, and cover an area of at 
least 6 square inches (39 square cm.) warrant a compensable 
evaluation; also, under the revised version of Diagnostic 
Code 7802, scars other than on the head, face, or neck, that 
are superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable evaluation.  Notwithstanding the matter of 
whether the veteran's scars are superficial or deep, none of 
the measurements of the veteran's scars that are of record 
would correspond to a compensable evaluation under either of 
these diagnostic codes.

For all of the foregoing reasons, the claim for an increased 
disability rating for scars, lumbar and thoracic region, 
currently evaluated as noncompensable must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the- doubt doctrine; however, as the preponderance 
of the competent evidence is against the veteran's claim, 
this doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An  increased disability rating for scars, residuals of shell 
fragment wound, left buttock, with retained foreign body, 
currently evaluated as 20 percent disabling based on muscle 
damage and 10 percent disabling based on tender scars, is 
denied.

An increased disability rating for scars, residuals of shell 
fragment wound, left upper arm, currently evaluated as 10 
percent disabling and shrapnel injury to left triceps, 
currently evaluated as 10 percent disabling, is denied.

An increased disability rating for scars, lumbar and thoracic 
region, currently evaluated as noncompensable, zero percent 
disabling, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


